Citation Nr: 1605318	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for bilateral eye nonproliferative diabetic retinopathy (claimed as an eye condition), to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for status post coronary artery bypass with history of myocardial infarction (claimed as a heart condition), to include as secondary to diabetes mellitus and as due to herbicide exposure.

6.  Entitlement to service connection for skin cancer, to include as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a March 2011 rating decision by the RO in Los Angeles, California.

The Veteran was scheduled for a videoconference hearing before the Board in October 2014; however, he cancelled his request in August 2014 and October 2014 written statements.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The Veteran has contended that he has type II diabetes mellitus with secondary conditions of erectile dysfunction, hypertension, bilateral eye nonproliferative diabetic retinopathy, and a heart disorder with a history of myocardial infarction as a result of herbicide exposure while stationed aboard the USS Pictor (AF-54), an auxiliary stores ship.  He has also asserted that he has skin cancer that is the result of either the herbicide exposure or his exposure to asbestos while performing his duties as a machinist's mate.  See, e.g., April 2009 VA Agent Orange examination; August 2009 written statement; July 2013 substantive appeal.

The Veteran reported that he was exposed to Agent Orange during his service on the USS Pictor in 1966 because the vessel traveled in Vietnam's inland waterways to deliver supplies.  He also indicated that his duties exposed him to supplies, equipment, and people that had been exposed to Agent Orange.  See, e.g., July 2009, August 2009, and March 2013 written statements.  The record shows that the Veteran served aboard the USS Pictor as a machinist's mate when it was in the official waters of the Republic of Vietnam, including dates in April 1966 and May 1966.  See November 2009 3101 printout; service personnel records.

In support of his claim, the Veteran submitted a May 2009 internet article about the ship, May 2009 and February 2010 written statements from a shipmate who recalled "going up the river," an August 2010 written statement from a shipmate indicating that a period he served on the vessel constituted brown water service, a February 2011 statement from the Veteran's representative noting that the vessel had been added to VA's ship list, an August 2014 copy of a letter showing that another veteran who reportedly served with him was in receipt of VA benefits, and August 2014 excerpts of a publication showing inport replenishment schedules (including for dates during the year he claimed the ship was in the inland waterways).

VA maintains a list of ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to shore or pier, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crewmembers went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  In this case, the USS Pictor has been added to this list as a ship operating temporarily on Vietnam's inland waterways for a period in 1967 and as a ship that docked to shore or pier in Vietnam during 1969; however, both of those dates were after the Veteran was discharged from active duty service.

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Veteran has asserted that his ship went up an inland waterway to deliver supplies.  The inport replenishment schedule document he submitted in support of his claim shows vessels that have been determined to have operated primarily or exclusively on Vietnam's inland waterways and indicates that the Pictor would anchor nearby and provisions would be transferred by small boats usually of the landing craft variety.   The Veteran has not contended that he was aboard one of the small boats to transfer supplies.  Nevertheless, this submission was not considered by the RO, and it does not appear that any development was conducted to review the ship's deck logs to determine its location during the relevant time period.  Based on the foregoing and in light of the Gray decision, further development is necessary, as detailed in the directives below.

In addition, it is unclear if the Veteran's complete service personnel records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See November 2009 3101 printout (asbestos exposure request).

2.  After completing the above action, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 to attempt to verify the location of the USS Pictor (AF-54) during the time periods in April 1966, May 1966, and June 1966 that the Veteran served on that ship while it was in the official waters of the Republic of Vietnam.  Development should also be undertaken to the extent possible to determine whether supplies, equipment, and people that boarded the ship were exposed to Agent Orange.

It is noted that the Veteran reported that he was exposed to Agent Orange during his service on the USS Pictor (an auxiliary stores ship) in 1966 because the vessel traveled in Vietnam's inland waterways to deliver supplies.  He also indicated that his duties exposed him to supplies, equipment, and people that had been exposed to Agent Orange.  See, e.g., July 2009, August 2009, and March 2013 written statements.  He has submitted: (1) a May 2009 internet article about the ship; (2) May 2009 and February 2010 written statements from a shipmate who recalled "going up the river"; (3) an August 2010 written statement from a shipmate indicating that a period he served on the vessel constituted brown water service; (4) a February 2011 statement from his representative noting that the vessel had been added to VA's ship list; (5) an August 2014 copy of a letter showing that another veteran who reportedly served with him was in receipt of VA benefits; and (6) August 2014 excerpts of a publication showing inport replenishment schedules (including for dates during the year he claimed the ship was in the inland waterways).

All attempts and responses should be documented in the claims file.

3.  After determining the locations of the USS Pictor during the times noted above, the AOJ should review those locations in light of the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015).  In so doing, the AOJ should specifically address whether the USS Pictor ever entered an inland waterway as VA defines that term.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination or obtaining a VA medical opinion.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




